Citation Nr: 0710668	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  95-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from June 1980 to March 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision in which the MROC denied service connection for 
PTSD.  The veteran timely appealed this decision to the 
Board, which denied the claim in a May 1998 decision.

 In February 1996, the veteran testified during a hearing 
before MROC personnel; a transcript of that hearing is of 
record.

In a May 1998 decision, the Board denied the veteran's claim 
for service connection for PTSD. The veteran appealed the 
Board's decision to the United States Court of Veterans 
Claims (the United States Court of Appeals for Veterans 
Claims since March 1, 1999) (Court).  In October 1998, 
counsel for VA's Secretary and the veteran filed a joint 
motion with the Court to vacate and remand the May 1998 Board 
decision. By Order dated in January 1999, the Court granted 
the motion, vacating the Board's decision as to the denial of 
service connection for PTSD, and remanding the matter to the 
Board for further proceedings consistent with the joint 
motion.

In August 1999, the Board remanded the veteran's claim to the 
MROC for further action. After accomplishing the actions 
requested, the MROC again denied the veteran's claim (as 
reflected in the August 2001 Supplemental SOC (SSOC)), and 
returned the claim to the Board.

In a March 2002 decision, the Board again denied the 
veteran's claim for service connection for PTSD. The veteran 
appealed the Board's decision to the Court. In August 2003, 
counsel for VA's Secretary and the veteran filed a joint 
motion with the Court to vacate and remand the March 2002 
Board decision. By Order dated later in August 2003, the 
Court granted the motion, vacating the Board decision as to 
the denial of service connection for PTSD, and remanding that 
matter to the Board for further action consistent with the 
joint motion.

In February 2004, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

In a March 2004 decision, the Board again denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed the Board's decision to the Court. In February 2005, 
counsel for VA's Secretary and the veteran filed a joint 
motion with the Court to vacate and remand the March 2002 
Board decision. By Order dated later in February 2005, the 
Court granted the motion, vacating the Board decision as to 
the denial of service connection for PTSD, and remanding that 
matter to the Board for further action consistent with the 
joint motion.

In April 2005, the Board remanded this matter to the MROC for 
further action. After accomplishing the requested action to 
the extent possible, the MROC continued the denial of the 
claim (as reflected in the October 2005 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.

In April 2006, the Board again remanded this matter to the 
MROC for further action.  After accomplishing the requested 
action, the MROC continued the denial of the claim (as 
reflected in the November 2006 SSOC)) and returned the matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Service medical records (SMRs) reflect no evidence of a 
psychiatric disability in service; while the veteran listed 
conditions including depression and/or excessive worry on the 
report of medical history contemporaneous to his separation 
examination and was discharged due to unsuitability because 
of homosexuality, the psychiatric evaluation on the 
separation examination was normal.

3. January 1997 and June 2006 medical opinions of VA 
psychiatrists relate a diagnosis of PTSD to claimed traumatic 
events from the veteran's childhood and personal assaults 
during service.

4. There is no credible evidence to corroborate the 
occurrence of the veteran's claimed personal assaults during 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the MROC).  Id; see also Pelegrini, 18 Vet. App. 
at 119.  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in June 2005 and May 2006 letters, the MROC 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The June 2005 letter 
specifically informed the veteran of the evidence from 
sources other than the veteran's service medical records that 
may corroborate a claim based on in-service personal assault, 
as required by the Board's April 2005 remand.  The May 2006 
letter informed the veteran how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Further, after the veteran was 
afforded opportunity to each letter, the November 2006 SSOC 
reflects readjudication of the claim after issuance of those 
letters.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect). Moreover, because the Board's decision 
herein denies the claim for service connection for PTSD, no 
disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
SMRs and service personnel records and post-service VA 
medical records from the physicians and facilities identified 
by the veteran.  In connection with the claim, the veteran 
was also afforded a VA psychiatric examination in October 
2006; the report of that examination-which includes a 
medical opinion-is of record.  Although records associated 
with the veteran's reported receipt of Social Security 
Administration (SSA) disability payments for depression are 
not of record, these records have no bearing on the claim for 
service connection for PTSD (a different disability) which, 
as indicated below, is being denied because there is no 
evidence corroborating the occurrence of the claimed in-
service personal assault.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
MROC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim for service 
connection for PTSD, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence, 
other than that indicated above, to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2006).  38 C.F.R. § 3.304(f) was amended in June 
1999, effective retroactively to March 7, 1997, to revise the 
provisions regarding the type of evidence required to 
establish service connection for PTSD. In March 2002, 38 
C.F.R. § 3.304(f) was again amended, effective March 7, 2002, 
with respect to claims based on personal assault.  See 67 Fed 
Reg. 10330-10332 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f)(3).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran 
served during a period of peacetime in Germany from June 1980 
to March 1981. Hence, he did not engage in combat, and his 
alleged stressors are not related to combat. Furthermore, the 
veteran is not claiming his stressors are related to combat.  
In these circumstances, where the alleged stressor is not 
combat related, the veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains. See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).   The amendments to 38 C.F.R. 
§ 3.304(f) noted above reflect a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. §  3.304(f)(3) (2006), if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3) (2006).

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the veteran's claimed in-
service personal assault stressors actually occurred; hence, 
the evidence as a whole does not support a finding of service 
connection for PTSD.

The veteran has alleged that he developed PTSD as a 
consequence of sexual assaults by male soldiers on two 
occasions while on active duty in Germany.

The SMRs reflect that his entrance physical examination from 
April 1980 was negative for any abnormalities. In December 
1980, while stationed in Germany, the veteran was seen for 
complaints of blood in his stools.  Physical examination of 
the veteran's rectum revealed two fissures and the veteran 
was provided with medication. There is no record, medical or 
otherwise, that reflects that the veteran was seen after 
allegedly being assaulted. Although the veteran has argued 
that he was infested with body lice as a consequence of the 
second assault, there is no record of treatment for body 
lice.

A December 1980 psychiatric evaluation report in the 
veteran's personnel file reflects that the veteran reported a 
history of a life-long homosexual intent.  While he then 
indicated that he was non-active, he expressed concern about 
his future involvements and the problems it would cause him 
in the Army.  On mental status examination, it was noted that 
the veteran was not manifesting any chronic/severe 
personality disorder and that further rehabilitative 
psychotherapy was not then warranted.  It was further noted 
that probability of success in the military was highly 
doubtful due to his homosexuality and he was recommended for 
discharge.

On the report of medical history prepared in conjunction with 
a January 1981 separation physical examination, the veteran 
reported problems with a number of the listed conditions, 
including depression and/or excessive worry.  The veteran 
also listed that he had been hospitalized prior to service 
for a nervous breakdown and had been treated for a dislocated 
elbow.  The examiner noted that all physical complaints were 
functional and appeared to be related to stress, aggravated 
by enlistment.  The examiner further noted that the veteran 
had a history of reaction to some medication used for stress 
and given to the veteran by a psychiatrist.  Finally, the 
examiner noted that the veteran had not disclosed any of the 
medical complaints on his entrance examination.

The service personnel records included the veteran's DD Form 
214 (Certificate of Release or Discharge from Active Duty) 
and the records of the veteran's "elimination proceedings," 
which indicated that the veteran was discharged due to 
unsuitability because of homosexuality.

The veteran provided testimony during an MROC hearing in 
February 1996. The veteran described two incidents in service 
of attempted rape.  The first occurred in his room when a 
soldier entered through an open window and wrestled with the 
veteran.  The veteran stated that he told his roommate about 
the incident, and that he was very angry and wanting to hurt 
someone. He reported that he saw a chaplain for counseling 
and was told to let it go. He also testified that he reported 
the incident to the military police (MP), but that "nothing 
happened."  The veteran testified that the second incident 
involved a sergeant, whom the veteran had visited to discuss 
items related to his military education. The veteran stated 
that he shared a drink with the sergeant and the sergeant 
eventually attempted to have sex with him but did not.  The 
veteran indicated that he sought medical treatment after the 
second incident because he reportedly developed body lice 
from the contact.  The veteran stated that he reported the 
second incident to his company commander and asked for a 
transfer but was refused.  Following the incident and denied 
request for a transfer, the veteran then asked for a 
discharge.  The veteran intimated that he was discharged for 
homosexuality.  According to the veteran, no penetration 
occurred during either incident (Hearing transcript, p. 17).

Also associated with the claims file are VA treatment records 
covering the period from September 1983 to October 1988 and a 
number of inpatient hospital reports from April 1993 to March 
1997.  The hospital summaries document the veteran's medical 
history.  There were no reports by the veteran of having been 
sexually assaulted while in service, although he did state on 
several occasions that his older brother had raped him.  For 
example, an October 1995 VA hospital discharge summary 
prepared by an attending physician states that the veteran's 
PTSD "relates to severe sexual abuse by an older half-
sibling"; a different VA attending physician wrote in a 
November 1996 discharge summary that the veteran was 
reportedly a victim of sexual abuse prior to adolescence and 
was reportedly raped several times during adolescence.  The 
records also noted treatment provided to the veteran for a 
variety of conditions to include detoxification from alcohol 
and drug abuse.

A statement from a VA resident psychiatrist physician in 
January 1997 notes that it was her belief that traumatic 
events from the veteran's childhood and from his tour of duty 
in the Army were responsible for his PTSD.  She reported that 
the veteran was assaulted and raped by two soldiers, one of 
whom was a sergeant.  In a February 1997 hospital summary, 
the same VA physician noted a diagnosis of PTSD, secondary to 
child abuse.

In December 2000, the veteran submitted responses to a VA 
PTSD Questionnaire letter. The veteran again indicated that 
he had reported the incidents to authorities, but that 
nothing was done.  He indicated that, as a result of the 
incidents, he had experienced rips of tissue and nerves in 
his rectum, hemorrhoids, as well as emotional depression and 
a bleeding ulcer.  The veteran also noted that as a result of 
the incidents, he did not trust anyone around him when he was 
falling asleep.   He also reported waking up in cold sweats, 
suffering nightmares.  The veteran submitted a statement from 
a friend, which stated that the friend had known the veteran 
for six years and that he witnessed one of the veteran's 
nightmares, after which he was told about the veteran's 
experiences during service.  The Board notes that the veteran 
did not provide any additional evidence in response to the 
subsequent, June 2005 MROC letter that-pursuant to the 
Board's April 2005 remand and the February 2005 Joint 
Motion-specifically informed the veteran of the provisions 
of the 2002 amendments to 38 C.F.R. § 3.304(f) regarding 
alternative sources of information. 

In June 2006, a different VA staff psychiatrist noted that he 
had been treating the veteran since October 2000, and that he 
had diagnosed him with PTSD as a result of being raped by two 
officers in the military.  VA treatment records from this 
time period confirm this diagnosis, which was based on the 
history provided by the veteran.

On June 2006 VA examination, the veteran stated that he had 
previously told a mental health professional that he "played 
house" with an older half brother and neighborhood friends 
in his youth, but that nothing sexual had occurred, and that 
the mental health professional incorrectly documented past 
sexual abuse by this older half brother.  After reviewing the 
claims file and examining the veteran, the physician 
concluded that, although the veteran's claimed sexual 
assaults "may have occurred," due to the lack of evidence 
of such assaults, it would be speculation to state that the 
medical record of blood in the stool for five days was in 
fact related to a sexual assault.  He concluded: "It is at 
least as likely as not that it occurred for other medical 
reasons as owing to a sexual assault."  While not a model of 
clarity, the examiner did clearly express that, relating 
blood in the stool would require resort to speculation-a 
basis upon which service connection may not be granted.  See 
38 C.F.R. § 3.102.   As such, this opinion does not 
corroborate the occurrence of the claimed in-service 
stressors.

The Board acknowledges that the veteran has been diagnosed 
with PTSD by two VA physicians, one of whom related the 
veteran's PTSD to claimed traumatic events from his childhood 
and being raped in service and the other of whom diagnosed 
PTSD related to the claimed in-service assaults.  However, 
for purposes of establishing service connection for PTSD, VA 
is not required to accept a PTSD diagnosis based on an 
unsubstantiated history.  See Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  Significantly, in this case, the Board 
finds that the record is devoid of evidence corroborating the 
occurrence of the veteran's claimed stressor of in-service 
sexual assaults.  Hence, an essential criterion for 
establishing service connection for PTSD, as set forth in 38 
C.F.R. § 3.304(f) (2006), is not met.

The veteran has had an opportunity to set forth his 
allegations regarding PTSD during his February 1996 MROC 
hearing, and in various statements, to include his response 
to the MROC's personal assault development letter in October 
1999.  As noted, he did not respond to the June 2005 MROC 
letter asking for additional information in light of the 
amendments to 38 C.F.R. § 3.304(f) regarding sources of 
information other than service records.  Careful review of 
the record reveals there is no evidence in the veteran's 
personnel file or SMRs to reflect that a report of any 
physical assault or attempted rape was made or that medical 
attention was provided. Significantly, the SMR notation 
regarding blood in the veteran's stool, cited by the 
veteran's attorney in his July 2005 submission (p. 3) and 
elsewhere as evidence corroborating the claimed in-service 
assaults, was specifically found to relate to something other 
than a personal assault by a VA physician who reviewed the 
claims file and examined the veteran in October 2006.  The 
veteran also stated that he was treated for body lice 
following his contact with his second attacker.  However, 
there is no entry in the SMRs or other evidence to 
corroborate this assertion.  Furthermore, the Board has 
considered the evidence in view of 38 C.F.R. § 3.304(f)(3) 
and the relevant provisions of VA's Adjudication Manual.  
However, additional credible supporting evidence from other 
sources which pertains to the veteran's claimed stressors has 
not been submitted.

The Board also points out that the veteran's own testimony 
and statements are inconsistent, and that the veteran's most 
recent version of events is not supported by the medical 
evidence of record.  In this respect, the veteran originally 
testified in 1996 that he had not been sexually penetrated 
during either of the two claimed sexual assaults.  Later, in 
December 2000, the veteran reported that he incurred "rips of 
tissue and nerves in the rectum," as well as hemorrhoids, as 
a result of the claimed assaults; as indicated above, there 
is no in-service medical evidence to substantiate the 
veteran's claimed medical problems following the alleged 
assaults. The Board also notes that VA treatment records 
reflect the veteran's report of being sexually assaulted as a 
child by his older brother.  Although, during the October 
2006 VA examination, the veteran asserted that this was an 
incorrect statement by a VA physician due to a 
miscommunication, at least two different VA physicians 
reported this pre-service sexual abuse.

In an October 2001 submission (pp. 3-4), the veteran's 
attorney argued that the September 2000 lay statement from 
the veteran's friend, corroborates the veteran's allegations 
regarding the incidents in service.  The Board disagrees. 
This statement simply recites history as reported by the 
veteran many years after the alleged incidents. While the 
veteran's friend claims he witnessed the veteran having a 
nightmare, he has demonstrated no independent knowledge of 
the events asserted by the veteran, which would serve to 
corroborate the occurrence of those events.  At best, the lay 
statement merely reflects a reiteration of the veteran's own 
assertions, and, as such, cannot serve to corroborate the 
veteran's claims.

The veteran's attorney also argued in his October 2001 
submission (p. 4) that VA has not complied with the 
provisions of 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 
2006).  The Board has considered the places, types and 
circumstances of the veteran's service as documented by his 
personnel and service medical records, as well as all 
pertinent medical and lay evidence in the adjudication of 
this appeal. The fact remains, however, that because the 
veteran's alleged in- service stressors are not combat 
related, credible evidence other than the veteran's own 
assertions is needed to corroborate the occurrence of the 
claimed stressful experiences.  Simply stated, such evidence 
is lacking in this case, and there is nothing within the 
provisions of section 1154(b) (or elsewhere) that provides an 
exception to this evidentiary requirement.

In his July 2005 submission (p. 3) and elsewhere, the 
veteran's attorney has argued that the record reflects that 
the veteran experienced changes in behavior in service, which 
resulted in his discharge from service.  See 38 C.F.R. 
§ 3.304(f)(3) (2006) (evidence of behavior changes is one 
type of relevant evidence that may be found in alternative 
sources of evidence).  However, the SMRs and service 
personnel records reflect that, rather than behavior changes 
following a claimed assault, the veteran's discharge from 
service resulted from concerns of the veteran and Army 
officials regarding the possible effect that his 
homosexuality would have on his ability to function 
effectively in service.

The Board also notes the argument of the veteran' attorney-
in his July 2005 submission (p. 4)-that the veteran's sexual 
preference is not a relevant factor in adjudicating this 
claim.  The Board agrees, and has only referred to the 
veteran's sexual orientation insofar as the effect of this 
orientation on his military service was recorded in the SMRs 
and service personnel record as a reason for his psychiatric 
evaluation and subsequent discharge from service.

The Board emphasizes, as noted above, that the governing 
legal authority requires a diagnosis of PTSD in accordance 
with § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2006).  
Here, however, there simply is no credible evidence 
supporting the veteran's assertions that his in-service 
stressors actually occurred-an essential criterion for a 
grant of service connection for PTSD.  .

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


